DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Johnson US2601614 teaches a plug (Figure 1) that shows upper and lower seals (21 & 19) that are separated by spring 37, in which the left hand side appears to be mounted on a linearly actuating sleeve 14 over mandrel 11, which the right-hand side appears to be attached to. 
However, Johnson does not teach that this plug is usable in a side pocket mandrel- typically a wiper pig is a very large diameter, and a side pocket mandrel is a comparatively much smaller diameter. Nor can this wiper seal be operable to continuously block flow in either direction, since a cup seal as provided only blocks flow in one direction. 


However, Wildman, et al. does not teach this is for a sidepocket, nor can this wiper seal be operable to continuously block flow in either direction, since a cup seal as provided only blocks flow in one direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        1/8/2021